DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Formalities
The preliminary amendment filed 08/01/2020 & 11/02/2020 have been noted – Amendments to the Claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 19189866.7, filed on 08/02/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32, 24, 620, 630, 722, 710, 723, 750. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 16-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholte-Wassink (US 2009/0160187).
Regarding Claim 1, Scholte-Wassink discloses a method of operating a wind farm [10] connected to an electric grid [300] via a point of injection [400] for injecting power [using feeders 700] from the wind farm [10] to the electric grid [300], the wind farm [10] including a plurality of generating units [100-102] and a wind farm controller [500] (FIG. 1, ¶ [0021]), the method comprising: 
measuring a voltage and/or frequency characteristics of an electrical signal of the electric grid [by 601] at the point of injection [400] (FIG. 1, ¶ [0029]; The amount of power flow to the external grid 300 is typically measured at the point of common coupling (PCC) in the substation 400 using the sensor 601 shown in FIG. 1); 
communicating to at least two generating units of the plurality of generating units [para 0022:The central controller 500 communicates with each wind turbine 100-102 located in the wind farm 10] of the wind farm [10] at least one control signal based at least in part on the measured voltage and/or frequency characteristics of the electrical signal [by 601] of the electric grid at the point of injection [400], the at least one control signal being indicative of a grid situation at the point of injection [The amount of power flow to the external grid 300 is typically measured at the point of common coupling (PCC) in the substation 400 using the sensor 601 shown in FIG. 1] (FIG. 1-2, ¶ [0022], ¶ [0029]); and, 
controlling [by 500] the at least two generating units [100-102], at least in part, based on the at least one control signal [data signals may include, for example, signals indicative of operating conditions of individual wind turbine which are transmitted to the central controller 500 and various command signals communicated by the central controller 500 to the wind turbines 100 and 101.] (FIG. 1, ¶ [0021]), 
wherein the at least one control signal communicates a grid condition [a sensor 602 for measuring the actual electrical condition of the external grid 300], wherein the grid condition is either a regular grid condition or a disturbance condition of the grid [to detect an outage or an under voltage and/or under frequency condition of the external grid 300], and wherein the at least two generating units are operated according to the at least one control signal [In such an event the wind farm control system 5000 can independently disconnect the internal 200 and the external grid 300 and operate the wind farm 10 in a balanced state] (FIG. 1, ¶ [0029]), and 
wherein, when a signal indicative of a regular grid condition [“internal grid”] is received by the generating unit [100-102], the generating unit restarts and/or reconnects in order to restart a delivery of electric power towards the grid (FIG. 1, 3, ¶ [0023]; such a measurement can include measurements of frequency, currents and voltages of all phase lines and/or measurements of derived electrical values such as active power, reactive power or phase lags. As has been explained with reference to FIG. 2, (i) the wind turbines typically regulate their set points themselves. & ¶ [0036]; All wind turbines can (ii) remain connected to the internal grid in a state of function standby wherein all system functions of the wind turbines are maintained. This will allow maintenance work e.g. (iii) during an outage of the external grid 300 and a fast reconnecting of the wind farm 10 after recovery of the external grid 300).
MOREOVER, FIG. 1 shows wind turbines [100-102] with “internal grid 200” where such wind turbines “can regulate themselves” (refer to i). The internal grid 200 “keeps all turbines connected to the internal grid during standby” (refer to ii) “during an outage of the external grid and FAST RECONNECTING after recovery of the external grid” (iii); 
THEREFORE, Scholte-Wassink discloses when a signal indicative of a regular grid condition [using the internal grid] is received by the generating unit [100-102 by regulating themselves], the generating unit restarts and/or reconnects in order to restart a delivery of electric power towards the grid [after recovery from an outage]. 

Regarding Claim 16, Scholte-Wassink discloses the method of claim 1.
Scholte-Wassink further discloses wherein, when the at least one control signal is not communicating a regular grid condition [outage], the at least two generating units are disconnected and/or in a shutdown state and/or switched off [In an event of an outage of the external grid 300 all wind turbines are usually disconnected from the internal grid 200 and a fast emergency shut down of all wind turbines of the wind farm 10 is usually carried out] (¶ [0029]).
Regarding Claim 17, Scholte-Wassink discloses the method of claim 1.
Scholte-Wassink further discloses wherein the at least one control signal indicates the disturbance condition of the grid when a voltage of the electrical signal of the electric grid at the point of injection is outside a predetermined voltage interval, and/or when a frequency of the electrical signal of the electric grid at the point of injection is outside a predetermined frequency interval [an over voltage condition or an over frequency condition of the external grid] (Claim 12).
Regarding Claim 18, Scholte-Wassink discloses the method of claim 1.
Scholte-Wassink further discloses wherein, when the at least one control signal indicates the disturbance condition of the electric grid, the at least two generating units are disconnected and/or stopped and/or restrained from restarting in order to prevent a power transfer between the at least two generating units and the electric grid (¶ [0037]; or all wind turbines of the wind farm 10 may be stopped completely i.e. shut off. In the event of an expected longer lasting outage of the external grid 300).
Regarding Claim 19, Scholte-Wassink discloses the method of claim 1.
Scholte-Wassink further discloses wherein, when the at least one control signal does not indicate the disturbance condition of the grid, the at least two generating units are operated in order to transfer power to the electric grid (¶ [0029]; “normal operation”).
Regarding Claim 20, Scholte-Wassink discloses the method of claim 1.
Scholte-Wassink further discloses wherein the at least one control signal is further configured to allow a detection of a lost or invalid communication such that the at least two generating units are capable of detecting whether the at least one control signal is lost or invalid [by implementing “a torque control algorithm and a frequency control algorithm to ensure a fixed frequency output of required power at variable speed of the generator rotor 125”] (¶ [0023]).
Regarding Claim 21, Scholte-Wassink discloses the method of claim 20.
Scholte-Wassink further discloses wherein the at least two generating units are disconnected and/or stopped and/or prevented from restarting whenever a lost or invalid at least one control signal is detected [until synchronizing of 200 with 300] (¶ [0032]; After recovery of the external grid 300 the wind turbines need not to be restarted and heated up. Only the internal 200 and external grid 300 have to be synchronized and reconnected; and the wind turbines have to be ramped up again. Thus, the wind farm 10 will be able to feed again power into the external grid 300 with a much shorter delay after external grid recovery compared to the event of disconnecting all wind turbines from the internal grid 200 and shutting them down completely).
Regarding Claim 22, Scholte-Wassink discloses the method of claim 1.
Scholte-Wassink further discloses wherein the point of injection can be selected from a set of points of injection [Two wind turbines 100 and 101 are connected via an internal grid 200 with a transformer substation 400 using feeders 700] (FIG. 1, ¶ [0021]).
Regarding Claim 23, Scholte-Wassink discloses the method of claim 1.
Scholte-Wassink further discloses wherein the electric grid [300] at the point of injection [400] is monitored by a controller [500], and the communication of the at least one control signal is carried out with the use of the controller [For example, the central controller 500 may receive global set points for the total active and reactive power to be fed into or received from the external grid 300 from a control center (not shown) of the external grid or the SCADA computer via an Ethernet LAN 550] (FIG. 1, ¶ [0022]).
Regarding Claim 24, Scholte-Wassink discloses the method of claim 23.
Scholte-Wassink further discloses wherein the controller is the windfarm controller [500] of the wind farm [10], the controller monitoring the electric grid at the point of injection [400] (FIG. 1, ¶ [0021]; main or utility grid 300 to which the transformer substation 400 can be connected at the point-of-common-coupling (PCC) using a suitable power switch 701. Further, the internal grid 200 powers a central controller 500 and the wind turbines 100 and 101 via transformers 452 and 453).


Regarding Claim 25, Scholte-Wassink discloses the method of claim 23.
Scholte-Wassink further discloses wherein the controller [500] is a master controller monitoring the electric grid at the point of injection [400], the method further comprising: communicating the at least one control signal [The central controller 500 is arranged for communication with the wind turbines 100 and 101 via communication links 550 which may be implemented in hardware and/or software] by the master controller to the at least two generating units through at least one slave controller [150] that passes at least one control signal to the at least two generating units (FIG. 1, 3 , ¶ [0021]).
Regarding Claim 26, Scholte-Wassink discloses the method of claim 25.
Scholte-Wassink further discloses wherein each controller in a set of controllers is configured to monitor the electric grid, and wherein the master controller [500] and the at least one slave controller [150 in each wind turbine] are chosen from the set of controllers (FIG. 3 shows master controller communicating with slave controllers (in wind turbines) 150. Therefore, based on ¶ [0022] “For example, the central controller 500 may receive global set points for the total active and reactive power to be fed into or received from the external grid 300 from a control center (not shown) of the external grid or the SCADA computer via an Ethernet LAN 550.”; therefore, the master controller [500] and the at least one slave controller [150 in each wind turbine] are chosen from the set of controllers).
Regarding Claim 27, Scholte-Wassink discloses a wind farm operated according to the method of claim 1 (Claim 1).
Regarding Claim 28, Scholte-Wassink discloses the wind farm of claim 27.
Scholte-Wassink further discloses further comprising at least one measurement instrument [601] for measuring the voltage and/or the frequency of an electrical signal of the electric grid at the point of injection (¶ [0029]; The amount of power flow to the external grid 300 is typically measured at the point of common coupling (PCC) in the substation 400 using the sensor 601 shown in FIG. 1).




Regarding Claim 29, Scholte-Wassink discloses the wind farm of claim 27.
Scholte-Wassink further discloses further comprising one or more transformers [other consumers of the internal grid 200 such as the transformers], one or more converters [160], and/or one or more inverters [coupled to a power converter 160, such as the shown variable frequency inverter] (FIG. 3, ¶ [0023], ¶ [0034]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Delmerico (US 2006/0132994) shows shutdown sequences or restart sequences dependent on wind characteristics. In still further embodiments, a shutdown sequence may be initiated by the wind farm control system due to measured or forecast high winds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Examiner, Art Unit 2832